Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claim 1, the limitation “annealing the composite under conditions wherein a carbon content in the composite is reduced by at least an order of magnitude and the composite scatters electromagnetic radiation so as to form white light” is unclear because it cannot be determined from the Written Description exactly what positive steps are required to achieve the claimed results.  Furthermore, the limitation is overbroad in that it reads on not only the method used by the Applicant to achieve the claimed results, but also any methods yet to be invented that could achieve similar results.  Furthermore, the claim refers to “at one or more temperatures and for a duration” without any indication of what temperature or duration is necessary to achieve the claimed result.
	Claims 2-6 are rejected as containing the unclear limitations of claim 1.

	Regarding claim 17, the limitation, “the light emitting device is coupled to the composite in a reflection geometry such that a majority of the first electromagnetic radiation is reflected from or scattered away from the composite” is unclear because the necessary geometry is not disclosed.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameshima et al. (2009/0072700) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kameshima.
Regarding claim 1, Kameshima discloses a method for fabricating a composite, comprising: mixing a phosphor and a filler to form a mixture (Kameshima, [0012]); sintering the mixture to form a composite (Kameshima, [0012]); and annealing the composite (Kameshima, [0015]).
	The further limitations added by amendment are indefinite as discussed above with respect to 35 U.S.C. 112. However, interpreting the limitations as being directed to an annealing step equivalent to that disclosed in the Written Description (using the comparison between Figs. 2A and 2B as examplary) the process described in Kameshima appears to be equivalent (annealing in air at 1400C for 2 hours; Kameshima at [0095] as compared with annealing in air at 1000C for 3 hours).  Similar temperature and time are used, and therefore it is reasonable to consider the annealing step of Kameshima equivalent to that used by Applicant.
	Furthermore, in the event that the limitations regarding the outcome of the process are deemed limiting, it must be assumed that substantially similar processes yield substantially similar results.  To the extent that the necessary annealing steps differ from those disclosed, it must be noted that the optimization of known variables (i.e. annealing time, temperature, and atmosphere) within known ranges to achieve desired results would be obvious to one of ordinary skill in the art before the filing date of the claimed invention.
	Furthermore, Kameshima teaches the composition is annealed at one or more temeratures (1400C) and for a duration (2 hours).
	Regarding claim 2, Kameshima further discloses the phosphor is an oxide phosphor that can withstand the temperature and atmosphere used in the sintering ([0051] – cerium-doped YAG), the filler is any oxide with higher thermal conductivity than the phosphor, and the filler serves to scatter instead of absorb light ([0054], aluminum oxide preferred).
	Regarding claim 3, Kameshima further discloses the phosphor comprises Ce:YAG ([0051]) and the filler comprises A1203 ([0054]).

	Regarding claim 5, Kameshima further discloses the weight of the phosphor in the composite is at most 50% of the weight of the composite. (id., the preferred range overlaps the claimed 50% or less)
	Regarding the subject matter added by amendment, “the temperature of the sintering is increased with increasing content of the phosphor in the composite” is indefinite (see above with respect to 35 U.S.C. 112) and cannot be construed in any limiting manner as it contains no material related to the composite to which the claim is directed.
	Regarding claim 6, Kameshima further discloses the sintering is spark plasma sintering. (Kameshima, [0012], [0013])
	Regarding the subject matter added by amendment, the claimed changes in the material are claimed as a result of sintering and “the one or more temperatures and the duration” and are therefore considered natural results of the claimed process steps.

	 
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshima in view of Miyagawa et al. (8,137,587).
	Regarding claim 7, Kameshima discloses a method for fabricating a composite, comprising: mixing a phosphor or phosphors and a filler or fillers to form a mixture (Kameshima, [0012]); and sintering the mixture to form a composite (Kameshima, [0012]), wherein: the sintering comprises rapidly heating the mixture under a pressure, a temperature of the mixture is increased at a rate of <500 degrees Celsius per minute (Kameshima, [0062], typo, however disclosed examples clearly fall within the range, see [0091] etc.) and held at a maximum temperature less than the melting temperature of the constituents in the mixture (inherent in sintering, as distinct from alloying or casting) and the sintering is performed in a time of 5 hours or less (Kameshima, [0062], 3 to 20 minutes).
	Kameshima lacks explicit teaching of the pressure is in a range of <10 KN, (Kameshima teaches forces of 15 kN to 3 MN over a cylinder of 34 mm in diameter resulting in an area of 907.4 square millimeters, resulting in a true pressure of 16.5N/mm2)
	However, the kilo-Newton is not a valid unit of pressure.  (pressure is force per unit area, and Newtons are a unit of force, therefore what is missing is the area over which the force is applied)  
	Kameshima lacks explicit teaching of the composite is annealed at a temperature of at least 1000C for at least 3 hours.  (Kameshima discloses annealing at 1400C for 2 hours)
	Miyagawa teaches annealing a similar material at 1500C for 5 hours.  (Miyagawa, Table 1)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to experiment within the disclosed range of annealing times in order to optimize the properties of the resulting scintillator.
	Furthermore, the subject matter relating to the scattering properties of the resultant product is merely a description of the desired results from the scintillator, and not positively recited method steps responsible for those results.  They have been considered, but cannot be given patentable weight because there is no action to which the desired performance may be attributed.
	Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kameshima in view of Jeon (2009/0002810) and Nagatomi et al. (2006/0091790).
	Regarding claim 8, Kameshima discloses a composite comprising a phosphor sintered with a filler.  Kameshima lacks explicit teaching of a light emitting device that emits first electromagnetic radiation, wherein the first electromagnetic radiation is incident on the composite so as to reflect off a surface of the composite at an angle of less than 90 degrees with respect to the surface of the composite, and a combination of the first electromagnetic radiation and the second electromagnetic radiation is white light.
	Jeon teaches a light emitting device that emits first electromagnetic radiation, wherein the first electromagnetic radiation is incident on the composite so as to reflect off a surface of the composite at an angle of less than 90 degrees with respect to the surface of the composite, and a combination of the first electromagnetic radiation and the second electromagnetic radiation is white light. (Jeon, Fig. 9 and [0050])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the material of Kameshima in the device of Jeon in order to apply the phosphor to the task of light generation.
	Nagatomi teaches the claimed reflection geometry where the composite is located on a substrate where the excitation radiation is incident from the first side and the white emission radiation is emitted towards the first side.  (Nagatomi, Fig. 4A)

	Regarding the limitation directed to Lambertian reflection, this limitation was previously discussed with respect to claim 19, and it is noted that a Lambertian surface is a matte one, and the surface of a sintered composite is intrinsic to the material.
	Regarding claim 9, the combination of Kameshima and Nagatomi further teaches the phosphor is a ceramic and the filler comprises a material with higher thermal conductivity than the phosphor. (YAG/Al2O3, see above with respect to claim 2)
	Regarding claim 10, the combination of Kameshima and Nagatomi further teaches the filler is A1203 and the phosphor is Ce:YAG. (See Kameshima above with respect to claim 3, See also Nagatomi [0057], “YAG: Ce”; note that in standard notation yttrium aluminum garnet doped with cerium is denoted YAG: Ce; the claimed Ce: YAG would seem to denote cerium doped with yttrium aluminum garnet, which is extremely improbable and therefore the term is being construed herein as a notational error where YAG: Ce is intended.)
	Regarding claim 11, the combination of Kameshima and Nagatomi further teaches the phosphor's weight is 25%- 75% of the weight of the composite. (Jeon, [0012], overlapping range)
	Regarding the subject matter added by amendment to claim 11, the term “such as” renders what follows a consequence of that which precedes the term, and therefore the quality of the light emitted is considered a consequence of the claimed range of phosphor weight% in the composite, and therefore the claimed performance must be presumed to be present in Kameshima.
	Regarding claim 12, the combination of Kameshima and Jeon further teaches the phosphor's weight is at most 60% of the weight of the composite. (Jeon, [0012], overlapping range)

	Regarding claim 14, the combination of Kameshima and Jeon further teaches the composite has a density of at least 50%. (Kameshima, [0017])
	Regarding claim 15, the combination of Kameshima and Jeon further teaches the composite is self-encapsulating (inherent, “self-encapsulating” adds no structural feature to the claimed device, and the material is inherently either self-encapsulating or not, so a sintered mixture of Al2O3 and YAG must be self-encapsulating).
	Regarding claim 16, the combination of Kameshima and Jeon lacks explicit teaching of the light emitting device is a laser operating above threshold or a Light Emitting Diode operating before droop.  However, operating an LED “before droop” is obvious as it is operating the LED in the region where an increase in current has a commensurate increase in luminosity, and is therefore not wasting energy.  Similarly, a laser operating “above threshold” is likewise obvious as a laser operating “below threshold” is not operating at all.
	Regarding claim 17, the combination of Kameshima and Jeon further teaches the first electromagnetic radiation is blue or near ultraviolet (UV) light and the second electromagnetic radiation is blue, green, red, and/or yellow light. (Jeon, [0002])  Regarding the subject matter added by amendment, the claimed reflection geometry is unclear (see above with respect to 35 U.S.C. 112).  As no interpretation of the geometry may be made based on the figures or written description, the limitation cannot be interpreted as defining any particular shape.

	Regarding claim 19, the combination of Kameshima and Jeon further teaches the surface of the composite is Lambertian, exhibiting Lambertian reflectance, so that the scattering is Lambertian scattering and the second electromagnetic radiation comprises Lambertian intensity following Lambert's cosine law. (Inherent – the surface of a YAG/Al2O3 sintered body is what it is, and it is matte/Lambertian in nature, and therefore possesses the claimed qualities.)
	Regarding claim 20, the energy output of the driving laser and the light output of the device are not disclosed in Kameshima and Jeon.  Nevertheless, in lighting applications, typically brighter is better, and therefore it would be obvious to use higher power/higher luminosity in order to provide a more effective light source. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884